DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vleugels et al. [US 10790054].
As to claim 1. Vleugels discloses An infectious disease prevention supporting device comprising a processor, wherein the processor is configured to perform: 
a detection process that detects a motion of a forearm or a wrist by a user, [col. 16, lines 59-64] tracking the movement of the hand relative to mouth through time, 
a proximity determination process that determines, based on the motion detected by the detection process for a predetermined period of time, [col. 16, lines 59-64] tracking the movement of the hand relative to mouth through time, whether the hand of the user is in proximity to a mucosa of a face of the user, [col. 16, lines 59-64] the proximity of hand to mouth determined based on the tracking of the hand, and 
a warning generation process that generates, when it is determined by the proximity determination process that the hand of the user is in proximity to the mucosa, a warning to suppress the proximity, [col. 22, lines 43-52] feedback provided to encourage mindful action.

As to claim 2. Vleugels discloses The infectious disease prevention supporting device according to claim 1, wherein the processor is further configured to perform 
a direction determination process that determines, based on the motion detected by the detection process for a predetermined period of time, a direction of the motion of the forearm of the user, before the user brings the hand in proximity to the mucosa of the face, [col. 19, lines 8-11] direction of movement of the arm tracked over time, and 
determine, in the proximity determination process, based on the motion detected by the detection process for the predetermined period of time, that the hand of the user is in proximity to the mucosa of the face when a direction of the motion of the forearm determined by the direction determination process is in a predetermined direction, [col. 19, lines 8-11] movement of the arm towards the mouth is determined based on the detected direction.

As to claim 3. Vleugels discloses The infectious disease prevention supporting device according to claim 1, wherein the processor is configured to generate a warning to the user, [col. 22, lines 43-52] feedback provided to encourage mindful action, by a vibration, [col. 22, lines 21-24], in the warning generation process, when it is determined by the proximity determination process that the hand of the user is in proximity to the mucosa, [col. 22, lines 43-52] feedback is provided when the device detects the hand is moving towards the mouth.

As to claim 4. Vleugels discloses The infectious disease prevention supporting device according to claim 1, wherein the processor is configured to generate a warning to the user by a visual means, [col. 22, lines 53-57], in the warning generation process, when it is determined by the proximity determination process that the hand of the user is in proximity to the mucosa, [col. 22, lines 43-52] feedback is provided when the device detects the hand is moving towards the mouth.

As to claim 5. Vleugels discloses The infectious disease prevention supporting device according to claim 1, wherein the processor is configured to generate a warning to the user by an auditory means, [col. 22, lines 53-57], in the warning generation process, when it is determined by the proximity determination process that the hand of the user is in proximity to the mucosa, [col. 22, lines 43-52] feedback is provided when the device detects the hand is moving towards the mouth.

As to claim 6. Vleugels discloses A method of supporting prevention of an infectious disease performed by a device including a processor, the method comprising: 
detecting, by the processor, [col. 9, lines 28-33], a motion of a forearm or a wrist by a user, [col. 16, lines 59-64] tracking the movement of the hand relative to mouth through time, 
determining, by the processor, whether the hand of the user is in proximity to a mucosa of a face of the user based on the motion detected for a predetermined period of time, [col. 16, lines 59-64] tracking the movement of the hand relative to mouth through time, and 
generating, by the processor, a warning to suppress the proximity when the processor determines that the hand of the user is in proximity to the mucosa, [col. 22, lines 43-52] feedback provided to encourage mindful action.

As to claim 7. Vleugels discloses A non transitory computer readable storage medium storing a program that causes the processor included in the infectious disease prevention supporting device to perform the processes performed by the infectious disease prevention supporting device according to claim 1, [col. 9, lines 28-33].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688